Name: Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes
 Type: Regulation
 Subject Matter: European Union law;  farming systems;  agricultural policy;  plant product;  cooperation policy;  trade policy
 Date Published: nan

 Avis juridique important|31996R1577Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes Official Journal L 206 , 16/08/1996 P. 0004 - 0005COUNCIL REGULATION (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Regulation (EEC) No 762/89 (4) introduced a specific measure for certain grain legumes; whereas this measure expires on 30 June 1996;Whereas maintaining the cultivation of grain legumes such as lentils, chick peas and vetches is of economic importance to the Community;Whereas the objective of maintaining such crops may be achieved by granting aid per hectare; whereas the aid must be fixed at a rate enabling the abovementioned objective to be achieved; whereas the current rate of aid of ECU 181 per hectare is satisfactory;Whereas Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (5) lays down constraints on areas on which the compensatory aid is payable, in particular in respect of oilseeds; whereas the cultivation of such grain legumes provides a viable alternative and prevents imbalance on the Community market; whereas, however, too great an extension of areas under such crops should be avoided; whereas that can be achieved by fixing a maximum guaranteed area of 400 000 hectares;Whereas Regulation (EEC) No 762/89 applies penalties to the aid paid in the marketing year following any overrun of the maximum guaranteed area; whereas this Regulation applies the penalty, in the event of an overrun, in the current marketing year; whereas transitional measures should be adopted by the Commission to avoid the application of two penalties in the first year of application, namely from 1 July 1996 to 30 June 1997,HAS ADOPTED THIS REGULATION:Article 1Aid shall be granted for the production of the following grain legumes:(a) lentils covered by CN code 0713 40 90 (other);(b) chick peas covered by CN code 0713 20 90 (other);(c) vetches of the species Vicia sativa L. and Vicia ervilla Willd. covered by CN code ex 0713 90 90 (other).Article 21. The aid shall be granted by marketing year for the production of the grain legumes covered by Article 1. The marketing year shall run from 1 July to 30 June.An arable plot which is the subject of an application for aid per hectare under a system financed in accordance with Article 1 (2) of Regulation (EEC) No 729/70 (6) shall be excluded from eligibility for payment of the aid provided for by this system.2. Without prejudice to Article 3, the aid per hectare of area sown and harvested shall be ECU 181 per hectare.Article 3Whereas the areas sown to the grain legumes covered by Article 1 exceed a maximum guaranteed area of 400 000 hectares, the aid in respect of the current marketing year shall be reduced proportionately.Article 41. The production aid introduced by this Regulation shall be deemed intervention intended to stabilize agricultural markets within the meaning of Article 3 (1) of Regulation (EEC) No 729/70.2. The following indent shall be added to Article 1 (1) (a) of Regulation (EEC) No 3508/92 (7):'- the specific measure in respect of certain grain legumes established by Regulation (EC) No 1575/96 (*);(*) OJ No L 206, 16. 8. 1996, p. 1.`.Article 51. Member States shall notify the Commission by no later than 15 September of each marketing year of the areas covered by aid applications.2. Member States shall notify the Commission by no later than 1 November of each marketing year of the areas in respect of which the aid is payable.Article 61. The Commission shall lay down detailed rules of application in accordance with the procedure provided for in Article 17 of Regulation (EC) No 603/95 (8). In accordance with that procedure, the Commission shall determine the overrun in the maximum guaranteed area and shall fix the definitive aid by no later than 15 November of the marketing year in question.2. If transitional measures are necessary in order to facilitate transition from the system in force to that established by this Regulation, they shall be adopted in accordance with the procedure referred to in paragraph 1.3. After three marketing years of the system provided for in this Regulation the Commission shall make a report on its application, accompanied, where necessary, by appropriate proposals.Article 7This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from the 1996/97 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CouncilThe PresidentH. COVENEY(1) OJ No C 125, 27. 4. 1996, p. 5.(2) OJ No C 166, 10. 6. 1996.(3) OJ No C 204, 15. 7. 1996, p. 57.(4) OJ No L 80, 23. 3. 1989, p. 76. Regulation as amended by Regulation (EEC) No 2064/92 (OJ No L 215, 30. 7. 1992, p. 47).(5) OJ No L 181, 1. 7. 1992, p. 12. Regulation as last amended by Regulation (EC) No 1575/96 (see page 1 of this Official Journal).(6) OJ No L 94, 28. 4. 1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ No L 125, 8. 6. 1995, p. 1).(7) OJ No L 355, 5. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 3235/94 (OJ No L 338, 28. 12. 1994, p. 16).(8) OJ No L 63, 21. 3. 1995, p. 1. Regulation as last amended by Regulation (EC) No 1347/95 (OJ No L 131, 15. 6. 1995, p. 1).